EQUITY FINANCING AGREEMENT

 

This EQUITY FINANCING AGREEMENT (the “Agreement”), dated as of October 12, 2017
(the “Execution Date”), is entered into by and between Rocky Mountain High
Brands, Inc., a Nevada corporation with its principal executive office at 9101
LBJ Freeway, Suite 200, Dallas, TX 75243 (the “Company”), and GHS Investments
LLC, a Nevada limited liability company, with offices at 420 Jericho Turnpike,
Suite 207, Jericho, NY 11753 (the “Investor”).





RECITALS:

 

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Investor shall invest up to Twelve Million Dollars
($12,000,000) (the “Commitment Amount”) through the purchase of shares of the
Company’s common stock, par value $0.001 per share (the “Common Stock”) from
time to time over the course of twenty four (24) months following an effective
registration of the underlying shares (the “Contract Period”);

 

WHEREAS, such investments will be made in reliance upon the exemption from
securities registration afforded by Section 4(a)(2) of the Securities Act of
1933, as amended (the “1933 Act”), Rule 506 of Regulation D promulgated by the
SEC under the 1933 Act, and/or upon such other exemption from the registration
requirements of the 1933 Act as may be available with respect to any or all of
the investments in Common Stock to be made hereunder; and

 

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement
substantially in the form attached hereto as Exhibit A (the “Registration Rights
Agreement”) pursuant to which the Company has agreed to provide certain
registration rights under the 1933 Act, and the rules and regulations
promulgated thereunder, and applicable state securities laws.

 

NOW THEREFORE, in consideration of the foregoing recitals, which shall be
considered an integral part of this Agreement, the covenants and agreements set
forth hereafter, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Investor hereby
agree as follows:

 

SECTION I.

DEFINITIONS

 

For all purposes of and under this Agreement, the following terms shall have the
respective meanings below, and such meanings shall be equally applicable to the
singular and plural forms of such defined terms.

 

“1933 Act” shall have the meaning set forth in the recitals.

 

“1934 Act” shall mean the Securities Exchange Act of 1934, as amended, or any
similar federal statute, and the rules and regulations of the SEC thereunder,
all as the same will then be in effect.

 

“Affiliate” shall have the meaning set forth in Section 5.7.

 

“Agreement” shall have the meaning set forth in the preamble.

 

“Articles of Incorporation” shall have the meaning set forth in Section 4.3.

 1 

   

 

“By-laws” shall have the meaning set forth in Section 4.3.

 

“Closing” shall have the meaning set forth in Section 2.5.

 

“Closing Date” shall have the meaning set forth in Section 2.5.

 

“Common Stock” shall have the meaning set forth in the recitals.

 

“Control” or “Controls” shall have the meaning set forth in Section 5.7.

 

“Effective Date” shall mean the date the SEC declares effective under the 1933
Act the Registration Statement covering the Securities.

 

“Environmental Laws” shall have the meaning set forth in Section 4.13.

 

“Execution Date” shall have the meaning set forth in the preamble.

 

“Indemnified Liabilities” shall have the meaning set forth in Section 10.

 

“Indemnitees” shall have the meaning set forth in Section 10.

 

“Indemnitor” shall have the meaning set forth in Section 10.

 

“Ineffective Period” shall mean any period of time that the Registration
Statement or any supplemental registration statement becomes ineffective or
unavailable for use for the sale or resale, as applicable, of any or all of the
Registrable Securities (as defined in the Registration Rights Agreement) for any
reason (or in the event the prospectus under either of the above is not current
and deliverable) during any time period required under the Registration Rights
Agreement.

 

“Investor” shall have the meaning set forth in the preamble.

 

“Market Price” shall mean the lowest trade price of the Company's Common Stock
during the Pricing Period.

 

“Material Adverse Effect” shall have the meaning set forth in Section 4.1.

 

“Maximum Common Stock Issuance” shall have the meaning set forth in Section 2.6.

 

“Open Period” shall mean the period beginning on and including the Trading Day
immediately following the Effective Date and ending on the earlier to occur of
(i) the date which is twenty four (24) months from the Effective Date; or (ii)
termination of the Agreement in accordance with Section 8.

 

“Pricing Period” shall mean ten (10) consecutive trading days preceding the
receipt of the applicable Put Notice.

 

“Principal Market” shall mean the New York Stock Exchange, the NYSE Amex, the
Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global Select Market
or the OTC Markets, whichever is the principal market on which the Common Stock
is listed.

 2 

   

 

“Promissory Note” shall have that meaning set forth in Section 2.2.



“Prospectus” shall mean the prospectus, preliminary prospectus and supplemental
prospectus used in connection with the Registration Statement.

 

“Purchase Amount” shall mean the total amount being paid by the Investor on a
particular Closing Date to purchase the Securities.

 

“Purchase Price” shall mean eighty percent (80%) of the Market Price.

 

“Put” shall mean the Company is entitled to request equity investments (the
“Put” or “Puts”) by the Investor during the Contract Period, pursuant to which
the Company will issue Common Stock to the Investor with an aggregate Purchase
Price equal to the value of the Put, subject to a price per share calculation
based on the Market Price.

 

“Put Amount” shall mean the total dollar amount requested by the Company
pursuant to an applicable Put. The timing and amounts of each Put shall be at
the discretion of the Company. The maximum dollar amount of each Put will not
exceed two times (2x) the average of the daily trading dollar volume for the
Company’s Common Stock during the ten (10) trading days preceding the Put Date.
No Put will be made in an amount greater than four hundred thousand ($400,000).
Puts are further limited to the Investor owning no more than 9.99% of the
outstanding stock of the Company at any given time.

 

“Put Notice” shall mean a written notice sent to the Investor by the Company
stating the Put Amount in U.S. dollars that the Company intends to sell to the
Investor pursuant to the terms of the Agreement and stating the current number
of Shares issued and outstanding on such date.

 

“Put Notice Date” shall mean the Trading Day, as set forth below, on which the
Investor receives a Put Notice.

 

“Put Restriction” shall have the meaning set forth in Section 2.3.

 

“Put Shares Due” shall have the meaning set forth in Section 2.5.

 

“Registration Rights Agreement” shall have the meaning set forth in the
recitals.

 

“Registration Statement” means the registration statement of the Company filed
under the 1933 Act covering the Securities issuable hereunder.

 

“Related Party” shall have the meaning set forth in Section 5.7.

 

“Resolutions” shall have the meaning set forth in Section 7.5.

 

“SEC” shall mean the U.S. Securities and Exchange Commission.

 

“SEC Documents” shall have the meaning set forth in Section 4.6.

 

“Securities” shall mean the shares of Common Stock issued pursuant to the terms
of this Agreement, and the Promissory Note. 

 3 

   

 

“Settlement Date” shall have the meaning set forth in Section 6.2.

 

“Shares” shall mean the shares of the Company’s Common Stock.

 

“Subsidiaries” shall have the meaning set forth in Section 4.1.

 

“Trading Day” shall mean any day on which the Principal Market for the Common
Stock is open for trading, from the hours of 9:30 am until 4:00 pm.


“Transaction Documents” shall mean this Agreement, the Promissory Note, the
Registration Rights Agreement and supporting documents between the Company and
the Investor as of the date hereof.

 

“Transfer Agent” shall mean Signature Stock Transfer. 

 

SECTION II

PURCHASE AND SALE OF COMMON STOCK

 

2.1               PURCHASE AND SALE OF COMMON STOCK. Subject to the terms and
conditions set forth herein, the Company shall issue and sell to the Investor,
and the Investor shall purchase from the Company, up to that number of Shares
having an aggregate Purchase Price of Twelve Million Dollars ($12,000,000).

 

2.2               INITIAL FUNDING AND PROMISSORY NOTE. An initial Two Hundred
and Fifty Thousand Dollars ($250,000) will be funded to the Company by the
Investor upon execution of the Transaction Documents. An additional Two Hundred
and Fifty Thousand Dollars ($250,000) shall be funded to the Company upon the
filing of the Registration Statement (collectively, the “Initial Funds”).
Subject to the terms and conditions set forth therein, the Company shall issue
to the Investor a Two Hundred Fifty Thousand Dollar ($250,000) secured
convertible promissory note (the “Promissory Note”) evidencing each tranche of
the Initial Funds. 

 

2.3               DELIVERY OF PUT NOTICES. Subject to the terms and conditions
herein, and from time to time during the Open Period, the Company may, in its
sole discretion, deliver a Put Notice to the Investor which states the dollar
amount (designated in U.S. Dollars), which the Company intends to sell to the
Investor on a Closing Date. The Put Notice shall be in the form attached hereto
as Exhibit C and incorporated herein by reference. The price of the Put shall be
eighty (80%) percent of the “Market Price,” which is the lowest traded price of
the Company’s Common Stock for ten (10) consecutive trading days preceding the
Put Date. During the Open Period, the Company shall not be entitled to submit a
Put Notice until after the previous Closing has been completed. There will be a
minimum of ten (10) trading days between Put Notices unless agreed to otherwise
by the Investor in writing (the “Put Restriction”). 

 4 

   



 

2.4               CONDITIONS TO INVESTOR’S OBLIGATION TO PURCHASE SHARES.

 

Notwithstanding anything to the contrary in this Agreement, the Company shall
not be entitled to deliver a Put Notice and the Investor shall not be obligated
to purchase any Shares at a Closing unless each of the following conditions are
satisfied:

 

i.            a Registration Statement shall have been declared effective and
shall remain effective and available for the resale of all the Registrable
Securities (as defined in the Registration Rights Agreement) at all times until
the Closing with respect to the subject Put Notice;

 

ii.            at all times during the period beginning on the related Put
Notice Date and ending on and including the related Closing Date, the Common
Stock shall have been listed or quoted for trading on the Principal Market and
shall not have been suspended from trading thereon for a period of two (2)
consecutive Trading Days during the Open Period and the Company shall not have
been notified of any pending or threatened proceeding or other action to suspend
the trading of the Common Stock;

 

iii.            the Company has complied with its obligations and is otherwise
not in breach of or in default under, this Agreement, the Registration Rights
Agreement or any other agreement executed between the parties, which has not
been cured prior to delivery of the Put Notice;

 

iv.            no injunction shall have been issued and remain in force, or
action commenced by a governmental authority which has not been stayed or
abandoned, prohibiting the purchase or the issuance of the Securities; and

 

v.            the issuance of the Securities will not violate any shareholder
approval requirements of the Principal Market.

 

If any of the events described in clauses (i) through (v) above occurs during a
Pricing Period, then the Investor shall have no obligation to purchase the Put
Amount of Common Stock set forth in the applicable Put Notice.

 

2.5               MECHANICS OF PURCHASE OF SHARES BY INVESTOR. Subject to the
satisfaction of the conditions set forth in Sections 2.5, 7 and 8 of this
Agreement, at the end of the Pricing Period, the Purchase Price shall be
established and the number of Put Shares shall be delivered for a particular
Put.

 


The Closing of a Put shall occur upon the first Trading Day following the
receipt and approval by Investor's broker of the Put Shares, whereby the Company
shall have caused the Transfer Agent to electronically transmit, prior to the
applicable Closing Date, the applicable Put Shares by crediting the account of
the Investor's broker with DTC through its Deposit Withdrawal Agent Commission
("DWAC") system, and the Investor shall deliver the amount specified in the Put
Notice by wire transfer of immediately available funds to an account designated
by the Company within twenty four (24) hours of receipt and approval by the
Investor's Broker ("Closing Date" or "Closing"). In addition, on or prior to
such Closing Date, each of the Company and Investor shall deliver to each other
all documents, instruments and writings required to be delivered or reasonably
requested by either of them pursuant to this Agreement in order to implement and
effect the transactions contemplated herein.

In the event that (i) the lowest volume-weighted average price (the “VWAP”) of
the Company’s Common Stock for any given trading day during the ten (10) trading
days following a Put Notice (the “Trading Period”) is less than 80% of the
Market Price used to determine the Purchase Price in connection with the Put and
(ii) as of the end of such Trading Period, the Investor holds Shares issued
pursuant to such Put Notice (the “Trading Period Shares”), then the Company
shall issue such additional Shares, on the Trading Day immediately following the
Trading Period, as may be necessary to adjust the Purchase Price for that
portion of the Put represented by the Trading Period Shares to equal the lowest
VWAP during the Trading Period.

 5 

   



 

2.6               OVERALL LIMIT ON COMMON STOCK ISSUABLE. Notwithstanding
anything contained herein to the contrary, if during the Open Period the Company
becomes listed on an exchange which limits the number of shares of Common Stock
that may be issued without shareholder approval, then the number of Shares
issuable by the Company and purchasable by the Investor, shall not exceed that
number of the shares of Common Stock that may be issuable without shareholder
approval (the “Maximum Common Stock Issuance”). If such issuance of shares of
Common Stock could cause a delisting on the Principal Market, then the Maximum
Common Stock Issuance shall first be approved by the Company’s shareholders in
accordance with applicable law and the By-laws and the Articles of Incorporation
of the Company, if such issuance of shares of Common Stock could cause a
delisting on the Principal Market. The parties understand and agree that the
Company’s failure to seek or obtain such shareholder approval shall in no way
adversely affect the validity and due authorization of the issuance and sale of
Securities or the Investor’s obligation in accordance with the terms and
conditions hereof to purchase a number of Shares in the aggregate up to the
Maximum Common Stock Issuance, and that such approval pertains only to the
applicability of the Maximum Common Stock Issuance limitation provided in this
Section 2.6.

 

2.7               LIMITATION ON AMOUNT OF OWNERSHIP. Notwithstanding anything to
the contrary in this Agreement, in no event shall the Investor be entitled to
purchase that number of Shares, which when added to the sum of the number of
shares of Common Stock beneficially owned (as such term is defined under Section
13(d) and Rule 13d-3 of the 1934 Act), by the Investor, would exceed 9.99% of
the number of shares of Common Stock outstanding on the Closing Date, as
determined in accordance with Rule 13d-1(j) of the 1934 Act.

SECTION III

INVESTOR’S REPRESENTATIONS, WARRANTIES AND COVENANTS

 

The Investor represents and warrants to the Company, and covenants, that to the
best of the Investor's knowledge:

 

3.1               SOPHISTICATED INVESTOR. The Investor has, by reason of its
business and financial experience, such knowledge, sophistication and experience
in financial and business matters and in making investment decisions of this
type that it is capable of (I) evaluating the merits and risks of an investment
in the Securities and making an informed investment decision; (II) protecting
its own interest; and (III) bearing the economic risk of such investment for an
indefinite period of time.

 

3.2               AUTHORIZATION; ENFORCEMENT. This Agreement has been duly and
validly authorized, executed and delivered on behalf of the Investor and is a
valid and binding agreement of the Investor enforceable against the Investor in
accordance with its terms, subject as to enforceability to general principles of
equity and to applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.

 

3.3               SECTION 9 OF THE 1934 ACT. During the term of this Agreement,
the Investor will comply with the provisions of Section 9 of the 1934 Act, and
the rules promulgated thereunder, with respect to transactions involving the
Common Stock.

 6 

   

 

3.4               ACCREDITED INVESTOR. Investor is an “Accredited Investor” as
that term is defined in Rule 501(a) of Regulation D of the 1933 Act.

 

3.5               NO CONFLICTS. The execution, delivery and performance of the
Transaction Documents by the Investor and the consummation by the Investor of
the transactions contemplated hereby and thereby will not result in a violation
of Partnership Agreement or other organizational documents of the Investor.

 

3.6               OPPORTUNITY TO DISCUSS. The Investor has received all
materials relating to the Company’s business, finance and operations which it
has requested. The Investor has had an opportunity to discuss the business,
management and financial affairs of the Company with the Company’s management.

 

3.7               INVESTMENT PURPOSES. The Investor is purchasing the Securities
for its own account for investment purposes and not with a view towards
distribution and agrees to resell or otherwise dispose of the Securities solely
in accordance with the registration provisions of the 1933 Act (or pursuant to
an exemption from such registration provisions).

 

3.8               NO REGISTRATION AS A DEALER. The Investor is not required to
be registered as a “dealer” under the 1934 Act, either as a result of its
execution and performance of its obligations under this Agreement or otherwise.

 

3.9               GOOD STANDING. The Investor is a limited liability company,
duly organized, validly existing and in good standing in the State of Nevada.

 

3.10           TAX LIABILITIES. The Investor understands that it is liable for
its own tax liabilities.

 

3.11           REGULATION M. The Investor will comply with Regulation M under
the 1934 Act, if applicable.

 

3.12           No Short Sales. No short sales shall be permitted by the Investor
or its affiliates during the period commencing on the Execution Date and
continuing through the termination of this Agreement.

 

SECTION IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as set forth in the Schedules attached hereto, or as disclosed on the
Company’s SEC Documents, the Company represents and warrants to the Investor
that:

 

4.1               ORGANIZATION AND QUALIFICATION. The Company is a corporation
duly organized and validly existing in good standing under the laws of the State
of Nevada, and has the requisite corporate power and authorization to own its
properties and to carry on its business as now being conducted. Both the Company
and the companies it owns or controls (“Subsidiaries”) are duly qualified to do
business and are in good standing in every jurisdiction in which its ownership
of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect. As
used in this Agreement, “Material Adverse Effect” means a change, event,
circumstance, effect or state of facts that has had or is reasonably likely to
have, a material adverse effect on the business, properties, assets, operations,
results of operations, financial condition or prospects of the Company and its
Subsidiaries, if any, taken as a whole, or on the transactions contemplated
hereby or by the agreements and instruments to be entered into in connection
herewith, or on the authority or ability of the Company to perform its
obligations under the Transaction Documents.

 7 

   



 

4.2               AUTHORIZATION; ENFORCEMENT; COMPLIANCE WITH OTHER INSTRUMENTS.

 

i.            The Company has the requisite corporate power and authority to
enter into and perform the Transaction Documents, and to issue the Securities in
accordance with the terms hereof and thereof.

 

ii.            The execution and delivery of the Transaction Documents by the
Company and the consummation by it of the transactions contemplated hereby and
thereby, including without limitation the issuance of the Securities pursuant to
this Agreement, have been duly and validly authorized by the Company’s Board of
Directors and no further consent or authorization is required by the Company,
its Board of Directors, or its shareholders.

 

iii.            The Transaction Documents have been duly and validly executed
and delivered by the Company.

 

iv.            The Transaction Documents constitute the valid and binding
obligations of the Company enforceable against the Company in accordance with
their terms, except as such enforceability may be limited by general principles
of equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors’ rights and remedies.

 

4.3               CAPITALIZATION. As of the date hereof, the authorized capital
stock of the Company consists of 950,000,000 shares of Common Stock, par value
$0.001per share, of which as of the date hereof 793,266,046 shares are issued
and outstanding, 1,000,000 shares of Series A Preferred Stock, of which
1,000,000 shares are issued and outstanding, and 789,474 shares of Series E
Preferred Stock, of which 789,474 shares are outstanding. All of such
outstanding shares have been, or upon issuance will be, validly issued and are
fully paid and nonassessable. The Company is in the process of amending its
Articles of Incorporation to increase its authorized common stock to 4,000,000
shares. Upon the effectiveness of such amendment, all shares of Series E
Preferred Stock will be converted to common stock on a 1:1 basis.

 


Except as disclosed in the Company’s publicly available filings with the SEC or
as otherwise set forth on Schedule 4.3:

 

i.            no shares of the Company’s capital stock are subject to preemptive
rights or any other similar rights or any liens or encumbrances suffered or
permitted by the Company;

 

ii.            there are no outstanding debt securities;

 

iii.            there are no outstanding shares of capital stock, options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, any shares of
capital stock of the Company or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries;

 8 

   



 

iv.            there are no agreements or arrangements under which the Company
or any of its Subsidiaries is obligated to register the sale of any of their
securities under the 1933 Act (except the Registration Rights Agreement);

 

v.            there are no outstanding securities of the Company or any of its
Subsidiaries which contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any of its Subsidiaries is or may become bound to redeem a security of the
Company or any of its Subsidiaries;

 

there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the Securities as described
in this Agreement

vi.            the Company does not have any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement; and

 

vii.            there is no dispute as to the classification of any shares of
the Company’s capital stock.

 

The Company has furnished to the Investor, or the Investor has had access
through EDGAR to, true and correct copies of the Company’s Articles of
Incorporation, as in effect on the date hereof (the “Articles of
Incorporation”), and the Company’s By-laws, as in effect on the date hereof (the
“By-laws”), and the terms of all securities convertible into or exercisable for
Common Stock and the material rights of the holders thereof in respect thereto.

 

4.4               ISSUANCE OF SHARES. The Company has reserved, or shall have
reserved upon effectiveness of the amendment to its Articles of Incorporation
described in Section 4.3, above (which Amendment shall occur no later than 30
calendar days from the execution of this Agreement), the amount of Shares
included in the Registration Statement for issuance pursuant to the Transaction
Documents, which have been duly authorized and reserved (subject to adjustment
pursuant to the Company’s covenant set forth in Section 5.5 below) pursuant to
this Agreement. Upon issuance in accordance with this Agreement, the Securities
will be validly issued, fully paid for and non-assessable and free from all
taxes, liens and charges with respect to the issuance thereof. In the event the
Company cannot register a sufficient number of Shares for issuance pursuant to
this Agreement, the Company will use its best efforts to authorize and reserve
for issuance the number of Shares required for the Company to perform its
obligations hereunder as soon as reasonably practicable.

 

4.5               NO CONFLICTS. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby will not (i) result in a violation
of the Articles of Incorporation, any Certificate of Designations, Preferences
and Rights of any outstanding series of preferred stock of the Company or the
By-laws; or (ii) conflict with, or constitute a material default (or an event
which with notice or lapse of time or both would become a material default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any material agreement, contract, indenture mortgage,
indebtedness or instrument to which the Company or any of its Subsidiaries is a
party, or to the Company’s knowledge result in a violation of any law, rule,
regulation, order, judgment or decree (including United States federal and state
securities laws and regulations and the rules and regulations of the Principal
Market or principal securities exchange or trading market on which the Common
Stock is traded or listed) applicable to the Company or any of its Subsidiaries
or by which any property or asset of the Company or any of its Subsidiaries is
bound or affected. Neither the Company nor its Subsidiaries is in violation of
any term of, or in default under, the Articles of Incorporation, any Certificate
of Designations, Preferences and Rights of any outstanding series of preferred
stock of the Company or the By-laws or their organizational charter or by-laws,
respectively, or any contract, agreement, mortgage, indebtedness, indenture,
instrument, judgment, decree or order or any statute, rule or regulation
applicable to the Company or its Subsidiaries, except for possible conflicts,
defaults, terminations, amendments, accelerations, cancellations and violations
that would not individually or in the aggregate have or constitute a Material
Adverse Effect. The business of the Company and its Subsidiaries is not being
conducted, and shall not be conducted, in violation of any law, statute,
ordinance, rule, order or regulation of any governmental authority or agency,
regulatory or self-regulatory agency, or court, except for possible violations
the sanctions for which either individually or in the aggregate would not have a
Material Adverse Effect. Except as specifically contemplated by this Agreement
and as required under the 1933 Act or any securities laws of any states, to the
Company’s knowledge, the Company is not required to obtain any consent,
authorization, permit or order of, or make any filing or registration (except
the filing of a registration statement as outlined in the Registration Rights
Agreement between the parties) with, any court, governmental authority or
agency, regulatory or self-regulatory agency or other third party in order for
it to execute, deliver or perform any of its obligations under, or contemplated
by, the Transaction Documents in accordance with the terms hereof or thereof.
All consents, authorizations, permits, orders, filings and registrations which
the Company is required to obtain pursuant to the preceding sentence have been
obtained or effected on or prior to the date hereof and are in full force and
effect as of the date hereof. The Company and its Subsidiaries are unaware of
any facts or circumstances which might give rise to any of the foregoing. The
Company is not, and will not be, in violation of the listing requirements of the
Principal Market as in effect on the date hereof and on each of the Closing
Dates and is not aware of any facts which would reasonably lead to delisting of
the Common Stock by the Principal Market in the foreseeable future.

 9 

   



 

4.6               SEC DOCUMENTS; FINANCIAL STATEMENTS. As of the date hereof,
the Company has filed all reports, schedules, forms, statements and other
documents required to be filed by it with the SEC pursuant to the reporting
requirements of the 1934 Act (all of the foregoing filed prior to the date
hereof and all exhibits included therein and financial statements and schedules
thereto and documents incorporated by reference therein, and amendments thereto,
being hereinafter referred to as the “SEC Documents”). The Company has delivered
to the Investor or its representatives, or they have had access through EDGAR
to, true and complete copies of the SEC Documents. As of their respective filing
dates, the SEC Documents complied in all material respects with the requirements
of the 1934 Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC or the time they were amended, if amended, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. As of their
respective dates, the financial statements of the Company included in the SEC
Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, by a firm that is a member of the
Public Companies Accounting Oversight Board (“PCAOB”) consistently applied,
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). No other written
information provided by or on behalf of the Company to the Investor which is not
included in the SEC Documents, including, without limitation, information
referred to in Section 4.3 of this Agreement, contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstance under which they are or
were made, not misleading. Neither the Company nor any of its Subsidiaries or
any of their officers, directors, employees or agents have provided the Investor
with any material, nonpublic information which was not publicly disclosed prior
to the date hereof and any material, nonpublic information provided to the
Investor by the Company or its Subsidiaries or any of their officers, directors,
employees or agents prior to any Closing Date shall be publicly disclosed by the
Company prior to such Closing Date.

 10 

   



 

4.7               ABSENCE OF CERTAIN CHANGES. Except as otherwise set forth in
the SEC Documents, the Company does not intend to change the business operations
of the Company in any material way. The Company has neither taken any steps, and
does not currently expect to take any steps, to seek protection pursuant to any
bankruptcy law nor does the Company or its Subsidiaries have any knowledge or
reason to believe that its creditors intend to initiate involuntary bankruptcy
proceedings.

 

4.8               ABSENCE OF LITIGATION AND/OR REGULATORY PROCEEDINGS. Except as
set forth in the SEC Documents, there is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
executive officers of Company or any of its Subsidiaries, threatened against or
affecting the Company, the Common Stock or any of the Company’s Subsidiaries or
any of the Company’s or the Company’s Subsidiaries’ officers or directors in
their capacities as such, in which an adverse decision could have a Material
Adverse Effect.

 

4.9               ACKNOWLEDGMENT REGARDING INVESTOR’S PURCHASE OF SHARES. The
Company acknowledges and agrees that the Investor is acting solely in the
capacity of an arm’s length Investor with respect to the Transaction Documents
and the transactions contemplated hereby and thereby. The Company further
acknowledges that the Investor is not acting as a financial advisor or fiduciary
of the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated hereby and thereby and any advice
given by the Investor or any of its respective representatives or agents in
connection with the Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to the Investor’s purchase of the
Securities, and is not being relied on by the Company. The Company further
represents to the Investor that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives.

 

4.10           NO UNDISCLOSED EVENTS, LIABILITIES, DEVELOPMENTS OR
CIRCUMSTANCES. Except as set forth in the SEC Documents, as of the date hereof,
no event, liability, development or circumstance has occurred or exists, or to
the Company’s knowledge is contemplated to occur, with respect to the Company or
its Subsidiaries or their respective business, properties, assets, prospects,
operations or financial condition, that would be required to be disclosed by the
Company under applicable securities laws on a registration statement filed with
the SEC relating to an issuance and sale by the Company of its Common Stock and
which has not been publicly announced.

 

4.11           EMPLOYEE RELATIONS. Neither the Company nor any of its
Subsidiaries is involved in any union labor dispute nor, to the knowledge of the
Company or any of its Subsidiaries, is any such dispute threatened. Neither the
Company nor any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that relations with
their employees are good. No executive officer (as defined in Rule 501(f) of the
1933 Act) has notified the Company that such officer intends to leave the
Company’s employ or otherwise terminate such officer’s employment with the
Company.

 

4.12           INTELLECTUAL PROPERTY RIGHTS. The Company and its Subsidiaries
own or possess adequate rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted. Except as set forth in the SEC Documents, none of
the Company’s trademarks, trade names, service marks, service mark
registrations, service names, patents, patent rights, copyrights, inventions,
licenses, approvals, government authorizations, trade secrets or other
intellectual property rights necessary to conduct its business as now or as
proposed to be conducted have expired or terminated, or are expected to expire
or terminate within two (2) years from the date of this Agreement. The Company
and its Subsidiaries do not have any knowledge of any infringement by the
Company or its Subsidiaries of trademark, trade name rights, patents, patent
rights, copyrights, inventions, licenses, service names, service marks, service
mark registrations, trade secret or other similar rights of others, or of any
such development of similar or identical trade secrets or technical information
by others and, except as set forth in the SEC Documents, there is no claim,
action or proceeding being made or brought against, or to the Company’s
knowledge, being threatened against, the Company or its Subsidiaries regarding
trademark, trade name, patents, patent rights, invention, copyright, license,
service names, service marks, service mark registrations, trade secret or other
infringement; and the Company and its Subsidiaries are unaware of any facts or
circumstances which might give rise to any of the foregoing. The Company and its
Subsidiaries have taken commercially reasonable security measures to protect the
secrecy, confidentiality and value of all of their intellectual properties.

 11 

   



 

4.13           ENVIRONMENTAL LAWS. The Company and its Subsidiaries (i) are, to
the knowledge of the management and directors of the Company and its
Subsidiaries, in compliance with any and all applicable foreign, federal, state
and local laws and regulations relating to the protection of human health and
safety, the environment or hazardous or toxic substances or wastes, pollutants
or contaminants (“Environmental Laws”); (ii) have, to the knowledge of the
management and directors of the Company, received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses; and (iii) are in compliance, to the knowledge of the
management and directors of the Company, with all terms and conditions of any
such permit, license or approval where, in each of the three (3) foregoing
cases, the failure to so comply would have, individually or in the aggregate, a
Material Adverse Effect.

 

4.14           TITLE. The Company and its Subsidiaries have good and marketable
title to all personal property owned by them which is material to the business
of the Company and its Subsidiaries, in each case free and clear of all liens,
encumbrances and defects except such as are described in the SEC Documents or
such as do not materially affect the value of such property and do not interfere
with the use made and proposed to be made of such property by the Company or any
of its Subsidiaries. Any real property and facilities held under lease by the
Company or any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its Subsidiaries.

 

4.15           INSURANCE. Each of the Company’s Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company reasonably believes to be
prudent and customary in the businesses in which the Company and its
Subsidiaries are engaged. Neither the Company nor any of its Subsidiaries has
been refused any insurance coverage sought or applied for and neither the
Company nor its Subsidiaries has any reason to believe that it will not be able
to renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not have a Material Adverse Effect.

 

4.16           REGULATORY PERMITS. The Company and its Subsidiaries have in full
force and effect all certificates, approvals, authorizations and permits from
the appropriate federal, state, local or foreign regulatory authorities and
comparable foreign regulatory agencies, necessary to own, lease or operate their
respective properties and assets and conduct their respective businesses, and
neither the Company nor any such Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
approval, authorization or permit, except for such certificates, approvals,
authorizations or permits which if not obtained, or such revocations or
modifications which, would not have a Material Adverse Effect.

 12 

   



 

4.17           INTERNAL ACCOUNTING CONTROLS. Except as otherwise set forth in
the SEC Documents, the Company and each of its Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles by a firm with membership to the PCAOB and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company’s management has determined that the Company’s internal accounting
controls were not effective as of the date of this Agreement as further
described in the SEC Documents.

 

4.18           NO MATERIALLY ADVERSE CONTRACTS, ETC. Neither the Company nor any
of its Subsidiaries is subject to any charter, corporate or other legal
restriction, or any judgment, decree, order, rule or regulation which in the
judgment of the Company’s officers has or is expected in the future to have a
Material Adverse Effect. Neither the Company nor any of its Subsidiaries is a
party to any contract or agreement which in the judgment of the Company’s
officers has or is expected to have a Material Adverse Effect.

 

4.19           TAX STATUS. The Company and each of its Subsidiaries has made or
filed all United States federal and state income and all other tax returns,
reports and declarations required by any jurisdiction to which it is subject
(unless and only to the extent that the Company and each of its Subsidiaries has
set aside on its books provisions reasonably adequate for the payment of all
unpaid and unreported taxes) and, with the exception of $16,514.42 in federal
payroll taxes owed for the period of July 1 – September 26, 2017, has paid all
taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and has set aside on its books
provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
There are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and the officers of the Company know of no basis
for any such claim.

 

4.20           CERTAIN TRANSACTIONS. Except as set forth in the SEC Documents
filed at least ten (10) days prior to the date hereof and except for arm’s
length transactions pursuant to which the Company makes payments in the ordinary
course of business upon terms no less favorable than the Company could obtain
from disinterested third , none of the officers, directors, or employees of the
Company is presently a party to any transaction with the Company or any of its
Subsidiaries (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, such that disclosure would be required in the SEC Documents..

 

 13 

   

4.21           DILUTIVE EFFECT. The Company understands and acknowledges that
the number of shares of Common Stock issuable upon purchases pursuant to this
Agreement will increase in certain circumstances including, but not necessarily
limited to, the circumstance wherein the trading price of the Common Stock
declines during the period between the Effective Date and the end of the Open
Period. The Company’s executive officers and directors have studied and fully
understand the nature of the transactions contemplated by this Agreement and
recognize that they have a potential dilutive effect on the shareholders of the
Company. The Board of Directors of the Company has concluded, in its good faith
business judgment, and with full understanding of the implications, that such
issuance is in the best interests of the Company. The Company specifically
acknowledges that, subject to such limitations as are expressly set forth in the
Transaction Documents, its obligation to issue shares of Common Stock upon
purchases pursuant to this Agreement is absolute and unconditional regardless of
the dilutive effect that such issuance may have on the ownership interests of
other shareholders of the Company.

 

4.22           NO GENERAL SOLICITATION. Neither the Company, nor any of its
affiliates, nor any person acting on its behalf, has engaged in any form of
general solicitation or general advertising (within the meaning of Regulation D)
in connection with the offer or sale of the Common Stock to be offered as set
forth in this Agreement.

 

4.23           NO BROKERS, FINDERS OR FINANCIAL ADVISORY FEES OR COMMISSIONS.
With the exception of Moody Capital Solutions, Inc. (6%), no brokers, finders or
financial advisory fees or commissions will be payable by the Company, its
agents or Subsidiaries, with respect to the transactions contemplated by this
Agreement.

 

4.24           EXCLUSIVITY. The Company shall not pursue a similar equity
financing transaction with any other party unless and until good faith
negotiations have terminated between the Investor and the Company or until such
time as the registration statement has been declared effective by the SEC.

SECTION V

COVENANTS OF THE COMPANY

 

5.1               BEST EFFORTS. The Company shall use all commercially
reasonable efforts to timely satisfy each of the conditions set forth in Section
7 of this Agreement.

 

5.2               REPORTING STATUS. Until one of the following occurs, the
Company shall file all reports required to be filed with the SEC pursuant to the
1934 Act, and the Company shall not terminate its status, or take an action or
fail to take any action, which would terminate its status as a reporting company
under the 1934 Act: (i) this Agreement terminates pursuant to Section 8 and the
Investor has the right to sell all of the Securities without restrictions
pursuant to Rule 144 promulgated under the 1933 Act, or such other exemption, or
(ii) the date on which the Investor has sold all the Securities and this
Agreement has been terminated pursuant to Section 8.

 

5.3               USE OF PROCEEDS. The Company will use the proceeds from the
sale of the Shares (excluding amounts paid by the Company for fees as set forth
in the Transaction Documents) for general corporate and working capital purposes
and acquisitions or assets, businesses or operations or for other purposes that
the Board of Directors, in its good faith deem to be in the best interest of the
Company.

 

5.4               FINANCIAL INFORMATION. During the Open Period, the Company
agrees to make available to the Investor via EDGAR or other electronic means the
following documents and information on the forms set forth: (i) within five (5)
Trading Days after the filing thereof with the SEC, a copy of its Annual Reports
on Form 10-K, its Quarterly Reports on Form 10-Q, any Current Reports on Form
8-K and any Registration Statements or amendments filed pursuant to the 1933
Act; (ii) copies of any notices and other information made available or given to
the shareholders of the Company generally, contemporaneously with the making
available or giving thereof to the shareholders; and (iii) within two (2)
calendar days of filing or delivery thereof, copies of all documents filed with,
and all correspondence sent to, the Principal Market, any securities exchange or
market, or the Financial Industry Regulatory Association, unless such
information is material nonpublic information.

 14 

   



 

5.5               RESERVATION OF SHARES. The Company shall take all action
necessary to at all times have authorized, and reserved the amount of Shares
included in the Company’s registration statement for issuance pursuant to the
Transaction Documents. In the event that the Company determines that it does not
have a sufficient number of authorized shares of Common Stock to reserve and
keep available for issuance as described in this Section 5.5, the Company shall
use all commercially reasonable efforts to increase the number of authorized
shares of Common Stock by seeking shareholder approval for the authorization of
such additional shares.

 

5.6               LISTING. The Company shall promptly secure and maintain the
listing of all of the Registrable Securities (as defined in the Registration
Rights Agreement) on the Principal Market and each other national securities
exchange and automated quotation system, if any, upon which shares of Common
Stock are then listed (subject to official notice of issuance) and shall
maintain, such listing of all Registrable Securities from time to time issuable
under the terms of the Transaction Documents. Neither the Company nor any of its
Subsidiaries shall take any action which would be reasonably expected to result
in the delisting or suspension of the Common Stock on the Principal Market
(excluding suspensions of not more than one (1) Trading Day resulting from
business announcements by the Company). The Company shall promptly provide to
the Investor copies of any notices it receives from the Principal Market
regarding the continued eligibility of the Common Stock for listing on such
automated quotation system or securities exchange. The Company shall pay all
fees and expenses in connection with satisfying its obligations under this
Section 5.6.

 

5.7               TRANSACTIONS WITH AFFILIATES. The Company shall not, and shall
cause each of its Subsidiaries not to, enter into, amend, modify or supplement,
or permit any Subsidiary to enter into, amend, modify or supplement, any
agreement, transaction, commitment or arrangement with any of its or any
Subsidiary’s officers, directors, persons who were officers or directors at any
time during the previous two (2) years, shareholders who beneficially own 5% or
more of the Common Stock, or Affiliates or with any individual related by blood,
marriage or adoption to any such individual or with any entity in which any such
entity or individual owns a 5% or more beneficial interest (each a “Related
Party”), except for (i) customary employment arrangements and benefit programs
on reasonable terms, (ii) any agreement, transaction, commitment or arrangement
on an arms-length basis on terms no less favorable than terms which would have
been obtainable from a disinterested third party other than such Related Party,
or (iii) any agreement, transaction, commitment or arrangement which is approved
by a majority of the disinterested directors of the Company. For purposes
hereof, any director who is also an officer of the Company or any Subsidiary of
the Company shall not be a disinterested director with respect to any such
agreement, transaction, commitment or arrangement. “Affiliate” for purposes
hereof means, with respect to any person or entity, another person or entity
that, directly or indirectly, (i) has a 5% or more equity interest in that
person or entity, (ii) has 5% or more common ownership with that person or
entity, (iii) Controls that person or entity, or (iv) is under common control
with that person or entity. “Control” or “Controls” for purposes hereof means
that a person or entity has the power, directly or indirectly, to conduct or
govern the policies of another person or entity.

 

5.8               FILING OF FORM 8-K. On or before the date which is four (4)
Trading Days after the Execution Date, the Company shall file a Current Report
on Form 8-K with the SEC describing the terms of the transaction contemplated by
the Transaction Documents in the form required by the 1934 Act, if such filing
is required.

 15 

   



 

5.9               CORPORATE EXISTENCE. The Company shall use all commercially
reasonable efforts to preserve and continue the corporate existence of the
Company.

 

5.10           NOTICE OF CERTAIN EVENTS AFFECTING REGISTRATION; SUSPENSION OF
RIGHT TO MAKE A PUT. The Company shall promptly notify the Investor upon the
occurrence of any of the following events in respect of a Registration Statement
or related prospectus in respect of an offering of the Securities: (i) receipt
of any request for additional information by the SEC or any other federal or
state governmental authority during the period of effectiveness of the
Registration Statement for amendments or supplements to the Registration
Statement or related prospectus; (ii) the issuance by the SEC or any other
federal or state governmental authority of any stop order suspending the
effectiveness of any Registration Statement or the initiation of any proceedings
for that purpose; (iii) receipt of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Securities for sale in any jurisdiction or the initiation or notice of any
proceeding for such purpose; (iv) the happening of any event that makes any
statement made in such Registration Statement or related prospectus or any
document incorporated or deemed to be incorporated therein by reference untrue
in any material respect or that requires the making of any changes in the
Registration Statement, related prospectus or documents so that, in the case of
a Registration Statement, it will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading, and that in the case of
the related prospectus, it will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and (v) the Company’s reasonable
determination that a post-effective amendment or supplement to the Registration
Statement would be appropriate, and the Company shall promptly make available to
Investor any such supplement or amendment to the related prospectus. The Company
shall not deliver to Investor any Put Notice during the continuation of any of
the foregoing events in this Section 5.10.

 

5.11           TRANSFER AGENT. Upon effectiveness of the Registration Statement,
and for so long as the Registration Statement is effective, following delivery
of a Put Notice, the Company shall deliver instructions to the Transfer Agent to
issue Shares to the Investor that are covered for resale by the Registration
Statement free of restrictive legends.

 

5.12           ACKNOWLEDGEMENT OF TERMS. The Company hereby represents and
warrants to the Investor that: (i) it is voluntarily entering into this
Agreement of its own freewill, (ii) it is not entering this Agreement under
economic duress, (iii) the terms of this Agreement are reasonable and fair to
the Company, and (iv) the Company has had independent legal counsel of its own
choosing review this Agreement, advise the Company with respect to this
Agreement, and represent the Company in connection with this Agreement.

 

SECTION VI

CONDITIONS OF THE COMPANY’S OBLIGATION TO SELL

 

The obligation hereunder of the Company to issue and sell the Shares to the
Investor is further subject to the satisfaction, at or before each Closing Date,
of each of the following conditions set forth below. These conditions are for
the Company’s sole benefit and may be waived by the Company at any time in its
sole discretion.

 16 

   

6.1               The Investor shall have executed this Agreement and the
Registration Rights Agreement and delivered the same to the Company.

 

6.2               The Investor shall have delivered to the Company the Purchase
Price for the Shares being purchased by the Investor.

 

6.3               No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

SECTION VII

FURTHER CONDITIONS OF THE INVESTOR’S OBLIGATION TO PURCHASE

 

The obligation of the Investor hereunder to purchase Securities is subject to
the satisfaction, on or before each Closing Date, of each of the following
conditions set forth below.

 

7.1                  The Company shall have executed the Transaction Documents
and delivered the same to the Investor.

 

7.2                  The representations and warranties of the Company shall be
true and correct as of the date when made and as of the applicable Closing Date
as though made at that time and the Company shall have performed, satisfied and
complied with the covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by the Company
on or before such Closing Date. The Investor may request an update as of such
Closing Date regarding the representation contained in Section 4.3.

 

7.3                  The Company shall have executed and delivered to the
Investor the certificates representing, or have executed electronic book-entry
transfer of, the Securities (in such denominations as the Investor shall
request) being purchased by the Investor at such Closing.

 

7.4                  The Board of Directors of the Company shall have adopted
resolutions consistent with Section 4.2(ii) (the “Resolutions”) and such
Resolutions shall not have been amended or rescinded prior to such Closing Date.

 

7.5                  No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.

 

7.6                  Pursuant to the terms of the Registration Rights Agreement,
within thirty (30) days after the Agreement is executed, the Company agrees to
use its best efforts to file with the SEC the Registration Statement (as defined
in the Registration Rights Agreement) covering the shares of stock underlying
the equity financing and Promissory Note contemplated herein. Such Registration
Statement shall conform to the requirements of the rules and regulations of the
SEC and the terms and conditions of this agreement as expressed in the
Registration Statement shall be reviewed and approved by the Investor. The
Company will take any and all steps necessary to have the Registration Statement
declared effective by the SEC within 30 days but no more than 90 days after the
Company has filed its Registration Statement. Such Registration Statement shall
conform to the requirements of the rules and regulations of the SEC and the
terms and conditions of the equity financing as expressed in the Registration
Statement and shall be reviewed and approved by the Investor. The Registration
Statement shall be effective on each Closing Date and no stop order suspending
the effectiveness of the Registration Statement shall be in effect or to the
Company’s knowledge shall be pending or threatened. Furthermore, on each Closing
Date (I) neither the Company nor the Investor shall have received notice that
the SEC has issued or intends to issue a stop order with respect to such
Registration Statement or that the SEC otherwise has suspended or withdrawn the
effectiveness of such Registration Statement, either temporarily or permanently,
or intends or has threatened to do so (unless the SEC’s concerns have been
addressed), and (II) no other suspension of the use or withdrawal of the
effectiveness of such Registration Statement or related prospectus shall exist.

 17 

   



 

7.7                  At the time of each Closing, the Registration Statement
(including information or documents incorporated by reference therein) and any
amendments or supplements thereto shall not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading or which would
require public disclosure or an update supplement to the prospectus.

 

7.8                  If applicable, the shareholders of the Company shall have
approved the issuance of any Shares in excess of the Maximum Common Stock
Issuance in accordance with Section 2.6 or the Company shall have obtained
appropriate approval pursuant to the requirements of Nevada law and the
Company’s Articles of Incorporation and By-laws.

 

7.9                  The conditions to such Closing set forth in Section 2.4
shall have been satisfied on or before such Closing Date.

 

7.10              The Company shall have certified to the Investor the number of
Shares of Common Stock outstanding when a Put Notice is given to the Investor.
The Company’s delivery of a Put Notice to the Investor constitutes the Company’s
certification of the existence of the necessary number of shares of Common Stock
reserved for issuance.

SECTION VIII

TERMINATION

 

This Agreement shall terminate upon any of the following events:

 

8.1               when the Investor has purchased an aggregate of Twelve Million
Dollars ($12,000,000) worth of the Common Stock of the Company pursuant to this
Agreement; or

 

8.2               on the date which is twenty four (24) months after the
Effective Date.

 

Any and all Shares, or penalties, if any, due under this Agreement shall be
immediately payable and due upon termination of this Agreement.

 

SECTION IX

SUSPENSION

 

The Company's right to Put the Investor shall be suspended upon any of the
following events, and shall remain suspended until such event is rectified:

 

i.            The trading of the Common Stock is suspended by the SEC, the
Principal Market or FINRA for a period of two (2) consecutive Trading Days
during the Open Period; or

 18 

   



 

ii.            The Common Stock ceases to be quoted, listed, traded or has "no
bid" (on any given trading day during the relevant Pricing Period) on the
Principal Market or the Registration Statement is no longer effective (except as
permitted hereunder). Immediately upon the occurrence of one of the
above-described events, the Company shall send written notice of such event to
the Investor.

 

SECTION X

INDEMNIFICATION

 

In consideration of the parties mutual obligations set forth in the Transaction
Documents, the Company ( the “Indemnitor”) shall defend, protect, indemnify and
hold harmless the Investor and all of the investor’s shareholders, officers,
directors, employees, counsel, and direct or indirect investors and any of the
foregoing person’s agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and reasonable expenses in connection therewith
(irrespective of whether any such Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Indemnified Liabilities”), incurred by any Indemnitee as
a result of, or arising out of, or relating to (I) any misrepresentation or
breach of any representation or warranty made by the Indemnitor or any other
certificate, instrument or document contemplated hereby or thereby; (II) any
breach of any covenant, agreement or obligation of the Indemnitor contained in
the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby; or (III) any cause of action, suit or claim
brought or made against such Indemnitee by a third party and arising out of or
resulting from the execution, delivery, performance or enforcement of the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, except insofar as any such misrepresentation,
breach or any untrue statement, alleged untrue statement, omission or alleged
omission is made in reliance upon and in conformity with information furnished
to Indemnitor which is specifically intended for use in the preparation of any
such Registration Statement, preliminary prospectus, prospectus or amendments to
the prospectus. To the extent that the foregoing undertaking by the Indemnitor
may be unenforceable for any reason, the Indemnitor shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. The indemnity provisions
contained herein shall be in addition to any cause of action or similar rights
Indemnitor may have, and any liabilities the Indemnitor or the Indemnitees may
be subject to. 

 19 

   



 

SECTION XI

GOVERNING LAW; DISPUTES SUBMITTED TO ARBITRATION.

 

11.1           Law Governing this Agreement. This Agreement shall be governed by
and construed in accordance with the laws of the State of Nevada without regard
to principles of conflicts of laws. Any action brought by either party against
the other concerning the transactions contemplated by this Agreement shall be
brought only in the state or federal courts located in New York City, New York
State. The parties to this Agreement hereby irrevocably waive any objection to
jurisdiction and venue of any action instituted hereunder and shall not assert
any defense based on lack of jurisdiction or venue or based upon forum non
conveniens. The parties executing this Agreement and other agreements referred
to herein or delivered in connection herewith on behalf of the Company agree to
submit to the in personam jurisdiction of such courts and hereby irrevocably
waive trial by jury. The prevailing party shall be entitled to recover from the
other party its reasonable attorney’s fees and costs. In the event that any
provision of this Agreement or any other agreement delivered in connection
herewith is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of any agreement. Each party hereby irrevocably waives personal service of
process and consents to process being served in any suit, action or proceeding
in connection with this Agreement or any other Transaction Documents by mailing
a copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law.

 

11.2           LEGAL FEES; AND MISCELLANEOUS FEES. Except as otherwise set forth
in the Transaction Documents (including but not limited to Section V of the
Registration Rights Agreement), each party shall pay the fees and expenses of
its advisers, counsel, the accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement. Any attorneys’ fees and
expenses incurred by either the Company or the Investor in connection with the
preparation, negotiation, execution and delivery of any amendments to this
Agreement or relating to the enforcement of the rights of any party, after the
occurrence of any breach of the terms of this Agreement by another party or any
default by another party in respect of the transactions contemplated hereunder,
shall be paid on demand by the party which breached the Agreement and/or
defaulted, as the case may be. The Company shall pay all stamp and other taxes
and duties levied in connection with the issuance of any Securities.

 

11.3           COUNTERPARTS. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile transmission, PDF, electronic signature or other
similar electronic means with the same force and effect as if such signature
page were an original thereof.

 

11.4           HEADINGS; SINGULAR/PLURAL. The headings of this Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement. Whenever required by the context of this
Agreement, the singular shall include the plural and masculine shall include the
feminine.

 

11.5           SEVERABILITY. If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

 20 

   

11.6           ENTIRE AGREEMENT; AMENDMENTS. This Agreement is the FINAL
AGREEMENT between the Company and the Investor with respect to the terms and
conditions set forth herein, and, the terms of this Agreement may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the Parties. No provision of this Agreement may be amended other
than by an instrument in writing signed by the Company and the Investor, and no
provision hereof may be waived other than by an instrument in writing signed by
the party against whom enforcement is sought. The execution and delivery of the
Transaction Documents shall not alter the force and effect of any other
agreements between the Parties, and the obligations under those agreements.

 

11.7           NOTICES. Any notices or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered (I) upon receipt, when delivered
personally; (II) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (III) one (1) day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:

 

If to the Company:

 

 

 

 

 

With a copy to:

 

 

Rocky Mountain High Brands, Inc.

9101 LBJ Freeway, Suite 200

Dallas, TX 75243
Attn: Michael Welch, CEO

 

Laxague Law, Inc.

1 East Liberty, Suite 600

Reno, NV 89501
Attn: Joe Laxague, Esq.

Fax: (775) 996-3283



If to the Investor:

 

 

 

 

 

GHS Investments, LLC

420 Jericho Turnpike, Suite 207
Jericho, NY 11753

Fax: (212) 574-3326

 



Each party shall provide five (5) days prior written notice to the other party
of any change in address or facsimile number.

 

11.8           NO ASSIGNMENT. This Agreement may not be assigned.

 

11.9           NO THIRD PARTY BENEFICIARIES. This Agreement is intended for the
benefit of the parties hereto and is not for the benefit of, nor may any
provision hereof be enforced by, any other person, except that the Company
acknowledges that the rights of the Investor may be enforced by its general
partner.

 

11.10        SURVIVAL. The representations and warranties of the Company and the
Investor contained in Sections 3 and 4, the agreements and covenants set forth
in Sections 5 and 6, and the indemnification provisions set forth in Section 10,
shall survive each of the Closings and the termination of this Agreement.

 

11.11        PUBLICITY. The Investor acknowledges that this Agreement and all or
part of the Transaction Documents may be deemed to be “material contracts” as
that term is defined by Item 601(b)(10) of Regulation S-K, and that the Company
may therefore be required to file such documents as exhibits to reports or
registration statements filed under the 1933 Act or the 1934 Act. The Investor
further agrees that the status of such documents and materials as material
contracts shall be determined solely by the Company, in consultation with its
counsel.

 21 

   



 

11.12        FURTHER ASSURANCES. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

11.13        PLACEMENT AGENT. If so required, the Company agrees to pay a
registered broker dealer, to act as placement agent, a percentage of the Put
Amount on each Put toward the fee as outlined in that certain placement agent
agreement entered into between the Company and the placement agent. The Investor
shall have no obligation with respect to any fees or with respect to any claims
made by or on behalf of other persons or entities for fees of a type
contemplated in this Section that may be due in connection with the transactions
contemplated by the Transaction Documents. The Company shall indemnify and hold
harmless the Investor, their employees, officers, directors, agents, and
partners, and their respective affiliates, from and against all claims, losses,
damages, costs (including the costs of preparation and attorney’s fees) and
expenses incurred in respect of any such claimed or existing fees, as such fees
and expenses are incurred.

 

11.14        NO STRICT CONSTRUCTION. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party, as the
parties mutually agree that each has had a full and fair opportunity to review
this Agreement and seek the advice of counsel on it.

 

11.15        REMEDIES. The Investor shall have all rights and remedies set forth
in this Agreement and the Registration Rights Agreement and all rights and
remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which the Investor has by law. Any
person having any rights under any provision of this Agreement shall be entitled
to enforce such rights specifically (without posting a bond or other security),
to recover damages by reason of any default or breach of any provision of this
Agreement, including the recovery of reasonable attorneys fees and costs, and to
exercise all other rights granted by law.

 

11.16        PAYMENT SET ASIDE. To the extent that the Company makes a payment
or payments to the Investor hereunder or under the Registration Rights Agreement
or the Investor enforces or exercises its rights hereunder or thereunder, and
such payment or payments or the proceeds of such enforcement or exercise or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside, recovered from, disgorged by or are required to be
refunded, repaid or otherwise restored to the Company, a trustee, receiver or
any other person under any law (including, without limitation, any bankruptcy
law, state or federal law, common law or equitable cause of action), then to the
extent of any such restoration the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such enforcement or setoff had not
occurred.

 

11.17        PRICING OF COMMON STOCK. For purposes of this Agreement, the price
of the Common Stock shall be as reported by Quotestream Media.

 22 

   



 

SECTION XII

NON-DISCLOSURE OF NON-PUBLIC INFORMATION

 

The Company shall not disclose non-public information to the Investor, its
advisors, or its representatives.

 

Nothing herein shall require the Company to disclose non-public information to
the Investor or its advisors or representatives, and the Company represents that
it does not disseminate non-public information to any investors who purchase
stock in the Company in a public offering, to money managers or to securities
analysts, provided, however, that notwithstanding anything herein to the
contrary, the Company will, as hereinabove provided, immediately notify the
advisors and representatives of the Investor and, if any, underwriters, of any
event or the existence of any circumstance (without any obligation to disclose
the specific event or circumstance) of which it becomes aware, constituting
non-public information (whether or not requested of the Company specifically or
generally during the course of due diligence by such persons or entities),
which, if not disclosed in the prospectus included in the Registration Statement
would cause such prospectus to include a material misstatement or to omit a
material fact required to be stated therein in order to make the statements,
therein, in light of the circumstances in which they were made, not misleading.
Nothing contained in this Section 12 shall be construed to mean that such
persons or entities other than the Investor (without the written consent of the
Investor prior to disclosure of such information) may not obtain non-public
information in the course of conducting due diligence in accordance with the
terms of this Agreement and nothing herein shall prevent any such persons or
entities from notifying the Company of their opinion that based on such due
diligence by such persons or entities, that the Registration Statement contains
an untrue statement of material fact or omits a material fact required to be
stated in the Registration Statement or necessary to make the statements
contained therein, in light of the circumstances in which they were made, not
misleading.

 

SECTION XIII

ACKNOWLEDGEMENTS OF THE PARTIES

 

Notwithstanding anything in this Agreement to the contrary, the parties hereto
hereby acknowledge and agree to the following: (i) the Investor makes no
representations or covenants that it will not engage in trading in the
securities of the Company, other than the Investor will not short the Company’s
common stock at any time during this Agreement; (ii) the Company shall, by 8:30
a.m. EST on the fourth Trading Day following the date hereof, file a current
report on Form 8-K disclosing the material terms of the transactions
contemplated hereby and in the other Transaction Documents; (iii) the Company
has not and shall not provide material non-public information to the Investor
unless prior thereto the Investor shall have executed a written agreement
regarding the confidentiality and use of such information; and (iv) the Company
understands and confirms that the Investor will be relying on the
acknowledgements set forth in clauses (i) through (iii) above if the Investor
effects any transactions in the securities of the Company.

[Signature page follows]

 23 

   

 

Your signature on this Signature Page evidences your agreement to be bound by
the terms and conditions of the Agreement as of the date first written above.
The undersigned signatory hereby certifies that he has read and understands the
Agreement, and the representations made by the undersigned in this Agreement are
true and accurate, and agrees to be bound by its terms.

 

GHS INVESTMENTS, LLC

 

 

By: /s/ Mark Grober

Name: Mark Grober

Title: Member



ROCKY MOUNTAIN HIGH BRANDS, INC.

 

By: /s/ Michael Welch

Name: Michael Welch

Title: Chief Executive Officer 

 


[SIGNATURE PAGE OF EQUITY FINANCING INVESTMENT AGREEMENT]

 

 

 24 

   

 

Schedule 4.3 Notes Payable, Warrants, and Options

 



Notes Payable Maturity Date Interest Rate Principal ONS Partners Pre-Bankruptcy
Claim July 11, 2019 0% $ 20,000 John Miller Pre-Bankruptcy Claim July 11, 2019
0%   10,000 Thomas A. Laurin Convertible Promissory Note July 11, 2017 8%  
25,000 AUison Kelly Convertible Promissory Note July 16, 2017 8%   25,000 Homie
Doroodian Convertible Promissory Note 8-Sep-17 8%   50,000 Charles Moore
Convertible Promissory Note October 13, 2017 6%   25,000 Charles Moore
Convertible Promissory Note October 28, 2017 6%   25,000 Vista Capital
Investments, LLC Convertible Note May 10, 2019 8%   250,000 wcas Hoppel
Convertible Note June 29, 2019 8%   130,000 Eagle F.quities, LLC Convertible
Note July 28, 2018 8%   250,000 Jerry Grisaffi Convertible Promissory Note
December 30, 2017 6%   184,300 Jerry Grisaffi Convertible Promissory Note
December l9, 2017 6%   200,150 LSW Holdings, LLC Convertible Promissory Note
November 19, 2017 6%   79,000 LSW Holdings, LLC Convertible Promissory Note
January 11, 2018 6%   100,000 Whitestone Offices, LLC Note September l, 2019 0%
     40,121
Total                                                                                                    
  $1,413,571

 



Warrants Issued Term Shares Stephen Harris Warrant March 31, 2017 5 years
           75,000 Stacy Thornburg Warrant  March 31, 2017 5 years
           75,000 Poafpybitty Family, LLC Warrant  July 27, 2017 3 years
         500,000 Total              650,000

 

Options Issued Term Shares Gerry David Options April 23, 2017 2 years 7,000,000
Richard Wexler Options April 23, 2017 2 years 175,000 Monique Roy Options April
23, 2017 2 years 175,000 Kevin Harrington Options May 11, 2017 2 years 7,000,000
Richard Wexler Options May 11, 2017 2 years 175,000 Monique Roy Options May 11,
2017 2 years 175,000 Gerry David Options June 30, 2017 2 years 13,000,000
Richard Wexler Options June 30, 2017 2 years 325,000 Monique Roy Options June
30, 2017 2 years 325,000 Gerry David Options November 1, 2017 2 years 2,000,000
Richard Wexler Options November 1, 2017 2 years 50,000 Monique Roy Options
November 1, 2017 2 years 50,000 Kevin Harrington Options November 11, 2017 2
years 2,000,000 Richard Wexler Options November 11, 2017 2 years 50,000 Monique
Roy Options November 11, 2017 2 years 50,000 David Seeberger Options 2-Jul-14
(1) 2,000,000 Total     34,550,000 (1) Issuable under Mr. Seeberget's employment
contract. Not issued as of October 5,2017    







 25 

   

LIST OF EXHIBITS

 

EXHIBIT A Registration Rights Agreement

EXHIBIT B Notice of Effectiveness

EXHIBIT C Put Notice

EXHIBIT D Put Settlement Sheet

 26 

   

 

EXHIBIT A

REGISTRATION RIGHTS AGREEMENT

See attached.

 

 27 

   

 

EXHIBIT B

FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT

 

Date: __________

 

[TRANSFER AGENT]

 

Re: Rocky Mountain High Brands, Inc.

 

Ladies and Gentlemen:

We are counsel to Rocky Mountain High Brands, Inc., a Nevada corporation (the
“Company”), and have represented the Company in connection with that certain
Equity Financing Agreement (the “Investment Agreement”) entered into by and
among the Company and GHS Investments LLC (the “Investor”) pursuant to which the
Company has agreed to issue to the Investor shares of the Company’s common
stock, $par value per share (the “Common Stock”), on the terms and conditions
set forth in the Investment Agreement. Pursuant to the Investment Agreement, the
Company also has entered into a Registration Rights Agreement with the Investor
(the “Registration Rights Agreement”) pursuant to which the Company agreed,
among other things, to register the Registrable Securities (as defined in the
Registration Rights Agreement), including the shares of Common Stock issued or
issuable under the Investment Agreement under the Securities Act of 1933, as
amended (the “1933 Act”). In connection with the Company’s obligations under the
Registration Rights Agreement, on ____________ ___, 20__, the Company filed a
Registration Statement on Form S- ___ (File No. 333-________) (the “Registration
Statement”) with the Securities and Exchange Commission (the “SEC”) relating to
the Registrable Securities which names the Investor as a selling shareholder
thereunder.

 

In connection with the foregoing, we advise you that a member of the SEC's staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the 1933 Act at ______ on __________,
20__ and we have no knowledge, after telephonic inquiry of a member of the SEC's
staff, that any stop order suspending its effectiveness has been issued or that
any proceedings for that purpose are pending before, or threatened by, the SEC
and the Registrable Securities are available for sale under the 1933 Act
pursuant to the Registration Statement.

 

Very truly yours,

 

[Company Counsel]

 28 

   

 

EXHIBIT C

FORM OF PUT NOTICE

 

Date:

 

RE: Put Notice Number __

 

Dear Mr.__________,

 

This is to inform you that as of today, Rocky Mountain High Brands, Inc., a
Nevada corporation (the “Company”), hereby elects to exercise its right pursuant
to the Investment Agreement to require GHS Investments LLC to purchase shares of
its common stock. The Company hereby certifies that:

 

The amount of this put is $__________.

 

The Pricing Period runs from _______________ until _______________.

 

The Purchase Price is: $_______________

 

The number of Put Shares Due:___________________.

 

The current number of shares of common stock issued and outstanding is:
_________________.

 

The number of shares currently available for issuance on the S-1 is:
________________________.

 

Regards,

 

Rocky Mountain High Brands, Inc.

 

By:

Name:

Title:

 

 29 

   

EXHIBIT D

PUT SETTLEMENT SHEET

Date: ________________

 

Dear Mr. ________,

 

Pursuant to the Put given by Rocky Mountain High Brands, Inc. to GHS Investments
LLC (“GHS”) on _________________ 201_, we are now submitting the amount of
common shares for you to issue to GHS.

Please have a certificate bearing no restrictive legend totaling __________
shares issued to GHS immediately and send via DWAC to the following account:

 

[INSERT]

 

If not DWAC eligible, please send FedEx Priority Overnight to:

[INSERT ADDRESS]

 

Once these shares are received by us, we will have the funds wired to the
Company.

 

Regards,

 

GHS INVESTMENTS LLC

 

 

By:

Name:

Title: Member

 30 

   


